Citation Nr: 1441533	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  14-06 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active military service from September 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center, granting service connection for hepatitis C, and assigning an initial compensable evaluation.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim for an increased initial evaluation for hepatitis C.  38 C.F.R. § 19.9 (2013).

The Veteran is presently rated noncompensable for his hepatitis C.  He was last evaluated by VA for this disability in a compensation and pension examination conducted in July 2010.  At the July 2010 examination, it was noted that the Veteran had symptoms of jaundice and scleral icterus.  It was not clear if he had symptoms such as incapacitating episodes of fatigue, malaise, nausea, vomiting, weight loss, or right upper quadrant abdominal pain.  

In a substantive appeal written by the Veteran's attorney in February 2014, he maintained that the Veteran has essentially daily symptomatology associated with Hepatitis C, to include headaches, fatigue and weight loss.  In support of the claim, private medical records dated in August 2011 were added to the file.  The records reveal that the Veteran had a chief complaint of abdominal pain; however, symptoms of abdominal pain, nausea, and vomiting were linked to pancreatitis (non service-connected).  The Board notes that the Veteran has numerous other serious medical conditions including: coronary artery disease, post-bypass; hypertension; diabetes mellitus Type II; and chronic kidney disease stage III.  

While the Veteran's representative asserts that the Veteran's symptomatology is a product of his hepatitis, that is not clear from the medical evidence on file, nor is there any indication that the Veteran's attorney has the medical training to provide such an assessment.  Nonetheless, as lay statements have been provided for the record suggesting a material change in the signs and symptoms associated with the Veteran's hepatitis C infection since his last examination, a new examination should be provided.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

It also appears that there may be outstanding private clinical records pertinent to the case.  In this regard, the Veteran's private medical records from the Skyline Medical Center and the Nashville Digestive Disease Center, dated from 2008 forward will be requested.  

In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  The December 2013 SOC reflects consideration of VA records current to March 2013; therefore, the Veteran's more recent VA records will be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the increased initial rating claim for Hepatitis C.  An attempt to obtain any such specifically identified records should be made.  

In addition, obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his service connected hepatitis C dated from March 2013, forward.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Request copies of private medical/treatment records from the Skyline Medical Center and the Nashville Digestive Disease Center, dated from 2008 forward, to be added to the paper claims file or Virtual VA file, as appropriate.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Schedule the Veteran for a VA examination to help determine the symptoms and severity of his service-connected hepatitis C.  The relevant documents in the Veteran's VA claims folder should be made available to the examiner for review in connection with the examination, as should a copy of this Remand.  All indicated tests should be performed.

The VA examiner should specifically identify all of the signs and symptoms associated with the Veteran's service-connected hepatitis C infection.  In making this assessment, the examiner is asked to address the following:

(a) Does the Veteran suffer from fatigue, malaise, and anorexia as a result of hepatitis C?  If the Veteran suffers from fatigue, the examiner should provide an opinion as to whether the frequency and duration of the Veteran's fatigue can be classified as either "intermittent" or "daily."  If the Veteran suffers from anorexia, the examiner should provide an opinion as to whether the severity of the Veteran's anorexia can be classified as "without weight loss," "minor weight loss," "substantial weight loss," or "other signs of malnutrition."  In the event that the condition is essentially non-symptomatic, the examiner should so state.  If the examiner believes that these symptoms are more likely related to one of the Veteran's other medical conditions, the examiner should so state and identify such condition.  

(b) Does the Veteran's hepatitis C infection produce hepatomegaly, require dietary restriction, or require continuous medication?

(c) Does the Veteran's hepatitis C infection result in a level of impairment that produces near-constant debilitating symptoms?  If the Veteran suffers from near-constant debilitating symptoms, identify the symptoms (e.g., such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  If the examiner believes that near-constant debilitating symptoms (as listed above) are more likely related to one of the Veteran's other medical conditions, the examiner should so state and identify such condition.  

(d) Does the Veteran's hepatitis C infection result in a level of impairment that produces incapacitating episodes (i.e., a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician)?  If the Veteran suffers from incapacitating episodes, identify the acute signs and symptoms associated with each such episode (e.g., such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  In making this assessment, the examiner should identify the frequency and duration of each such episode during a 12-month time frame.)  If the examiner believes that incapacitating episodes are more likely related to one of the Veteran's other medical conditions, the examiner should so state and identify such condition.  

The reasons and bases for any opinion given should be provided.  The examiner should identify and explain the medical basis for any opinion and identify the pertinent evidence of record upon the opinion is based.

4.  Thereafter, readjudicate the Veteran's claim for an increased initial rating for hepatitis C.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



